Citation Nr: 1141967	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  05-33 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for skin cancer, including based upon exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) had active service from December 1944 to July 1946, and from September 1950 to June 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim of entitlement to service connection for skin cancer.  The Veteran appealed, and in January 2009, the Board denied the claim. 

The Veteran appealed the January 2009 Board denial to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2009, the CAVC vacated the Board's January 2009 decision, and remanded the claim.  In March 2010, the Board again denied the claim. 

The appellant appealed the March 2010 Board decision to the Court.  In July 2010, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's March 2010 decision.  That same month, the Court issued an Order vacating the March 2010 Board decision.  

In November 2010, the Board remanded the claim for additional development.  The case has been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran asserts that he has skin cancer, as a result of his service.  Specifically, he argues that he has skin cancer as a result of service aboard the U.S.S. Menard, which put into the Harbor at Nagasaki, Japan, and remained tied to the shoreline from September 23rd to 29th of 1945.  The Veteran has reported that he went ashore for several hours on one occasion.  It was also credibly reported that the Veteran's service duties included work below decks working with salt water evaporators, and that the harbor was full of dead bodies, which were presumably local residents who had been killed in the nuclear blast that occurred there in August 1945. 

The Veteran is shown to be a "radiation-exposed Veteran" as defined by 38 C.F.R. § 3.309(d)(3) (i.e., service in Nagasaki), and he is shown to have a radiogenic disease (i.e., skin cancer), see 38 C.F.R. § 3.311(b), for which will be service connected provided that certain conditions specified in that regulation are met. 

In accordance with 38 C.F.R. § 3.311, in October 2003, the RO obtained a radiation dose estimate from the Defense Threat Reduction Agency (DTRA).  In March 2004, a medical opinion was obtained from the Chief, Public Health and Environmental Hazards Officer (CPHEHO), who concluded that it was "unlikely that the Veteran's skin cancers can be attributed to exposure to ionizing radiation in service."  That same month, the VA Director of the Compensation and Pension Services concurred with the CPHEHO's medical opinion.  

In January 2005, the Veteran's representative asserted that an Interactive RadioEpidimiological Program (IREP) estimate should be used that substitutes a "normal" organ dose, for a "constant" organ dose (as used in the March 2004 National Institute for Occupational Safety and Health (NIOSH) document in the C-file that VA had accepted).  The representative submitted a "causation report" which noted inter alia that it pertains to a "non-melanomous skin-basal cell" cancer model, with "general exposure information" that included an "organ dose" of "Normal (1-2)", and with a "probability of causation" showing a 99th percentile probability of 23 percent. (emphasis added).  

In January 2009, the Board determined that service connection for skin cancer was not warranted under the procedures as set forth in 38 C.F.R. § 3.311, and denied the claim.  In relevant part, the Board essentially stated that the representative's causation report was not afforded any probative value, and that, "The Board can only note that assuming, without conceding, that a 23 percent probability was the correct dose estimate computation, 23 percent remains well below an equipoise or better for an allowance of this claim. (emphasis added). 

The Veteran appealed to the Court.  In September 2009, the Court vacated the Board's January 2009 decision, and remanded the claim.  The Court stated, "It is the duty of the Under Secretary of Benefits (Under Secretary), not the Board, to make any determination in the first instance regarding whether a 23% probability of causation, versus a 10% probability, would affect the outcome of the appellant's claim." (citation omitted).  The Court also took issue with the Board's use of the term "equipoise," stating that this was not the explicit standard of proof as set forth in 38 C.F.R. § 3.311, and concluded that the Board had improperly relied upon its own medical expertise in concluding that the dose parameter evidence submitted by the appellant could not possibly have an effect on the appellant's claim.  The Court remanded the claim for an adequate statement of reasons and bases for its decision, "including referral of the appellant's claim to the Under Secretary for further consideration." 

In March 2010, the Board again denied the claim.  The Board stated that the representative's January 2005 IREP estimate was afforded no probative value.  The Board did not state, as it did in January 2009, that even if the representative's January 2005 IREP report were to be used that it would not affect the outcome of the appellant's claim.  The Board therefore determined that no additional development was warranted. 

The July 2010 Joint Motion essentially states that the Board failed to comply with the Court's September 2009 remand because it did not refer the claim to the Under Secretary.  In November 2010, the Board again remanded the claim to have the 
Veteran's claims file forwarded to the Under Secretary for Benefits for review and action pursuant to 38 C.F.R. § 3.311(c).  The RO was to request a supplemental opinion on the etiology of the Veteran's skin cancer from the Under Secretary for Benefits.  The Board requested that the Under Secretary provide an opinion as to whether use of the Veteran's representative's January 2005 Interactive RadioEpidimiological Program (IREP) estimate is warranted and that if the Under Secretary determines that use of this evidence is not warranted, the reasons for this determination should be provided.  The Board stated that if the Under Secretary determines that use of this evidence is warranted, the Under Secretary should be requested to state whether use of this evidence results in a favorable etiological opinion.  It was noted that in accordance with the guidance in Stone v Gober, 14 Vet. App. 116 (2000), the opinion need not explicitly discuss each of the 38 C.F.R. § 3.311(e) factors, but it must be more than a cursory explanation or restatement of other evidence.  

In a January 2011 Memorandum the Under Secretary of Health supplied an opinion as to whether the Veteran's skin cancer can be attributed to radiation exposure while in service.  The Under Secretary stated that this was "unlikely".  

In a September 2011 brief, the Veteran's attorney stated that this opinion that the relationship is unlikely is inadequate and not in compliance with 38 C.F.R. § 3.311(c).  He pointed out that the opinion is not in compliance since 38 C.F.R. § 3.311(c) requires that the Under Secretary must conclude either that it is at least as likely as not that the Veteran's disease resulted from exposure to radiation in service or there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service.  38 C.F.R. § 3.311 also provides that the Under Secretary shall set forth the rationale for the conclusion including an evaluation of the claim under the applicable factors specified in paragraph (e) of this section.  

The Board is of the opinion that an addendum opinion is necessary.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted in Stone v Gober, 14 Vet. App. 116 (2000), the Court noted that an opinion need not explicitly discuss each of the 38 C.F.R. § 3.311(e) factors, but it must be more than a cursory explanation or restatement of other evidence.  

Here the Board finds that VA's duty to assist with respect to obtaining an opinion with respect to the issue on appeal has not been met.  38 C.F.R. § 3.159(c) (4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Forward the claim to the Under Secretary of Benefits for an addendum opinion.  The Under Secretary should specifically state whether it is at least as likely as not that the Veteran's disease resulted from exposure to radiation in service or there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service.  The bases for the finding should be detailed including addressing the factors for consideration under 38 C.F.R. § 3.311(e).  Complete rationale should be provided.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


